PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thorpe et al.
Application No. 16/658,500
Filed: 21 Oct 2019
For: Spectral Imaging System
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
November 17, 2021, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, dated August 12, 2021. The date the issue fee payment was received on November 09, 2021.  Accordingly, the date of abandonment of this application is November 10, 2021.  The Notice of Abandonment was mailed on November 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors Robert O. Green, Andrew D. Aubrey and Christian Frankenberg, (2) the petition fee of $1,050, and (3) an adequate statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET